              Case 2:17-cr-00090-JAM Document 169 Filed 09/21/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MATTHEW D. SEGAL
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00090-JAM
11
                                   Plaintiff,
12                                                       ORDER SEALING DOCUMENTS AS SET FORTH
                            v.                           IN GOVERNMENT’S NOTICE
13
     CHARLES V. STANLEY, JR.,
14
                                  Defendant.
15

16

17

18          Pursuant to Local Rule 141(b), and based on the representations contained in the Government’s

19 Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 1 to Government’s Surreply

20 pertaining to defendant Charles Stanely, Jr., and the Government’s Request to Seal shall be SEALED

21 until further order of this Court.

22          It is further ordered that electronic access to the sealed documents shall be limited to the United

23 States and counsel for the defendant.

24          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

25 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

26 the Government’s Request, sealing the Governments’s Request and Exhibit 1 serves a compelling

27 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the

28 government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET          1
      FORTH IN GOVERNMENT’S NOTICE
             Case 2:17-cr-00090-JAM Document 169 Filed 09/21/21 Page 2 of 2

 1 that there are no additional alternatives to sealing the Government’s Request and Exhibit 1 that would

 2 adequately protect the compelling interests identified by the Government.

 3

 4   Dated: September 20, 2021                       /s/ John A. Mendez
 5                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET        2
      FORTH IN GOVERNMENT’S NOTICE
